Citation Nr: 0904819	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  03-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) by 
reason of being housebound.

2.  Entitlement to a rating higher than 60 percent for post 
operative status, stricture and condyloma acuminate with 
marked spasm of the sphincter and reduced tone.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to April 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of the RO that, in part, 
denied entitlement to SMC by reason of being housebound.

In April 2005 and again in July 2006, the Board remanded the 
SMC claim for additional development.  In its July 2006 
remand, the Board also referred the claim for a rating higher 
than 60 percent for an increased rating for post operative 
status, stricture and condyloma acuminate with marked spasm 
of the sphincter and reduced tone (hereinafter referred to as 
impaired sphincter control) for adjudication.  The Appeals 
Management Center (AMC) denied this claim in April 2008.  The 
AMC notified the veteran of this decision in a July 2008 
letter.  The veteran filed an August 2008 notice of 
disagreement (NOD) with this decision.

In its July 2006 remand, the Board also noted that the 
veteran had raised the issue of service connection for the 
following disabilities: scars (November 2002); a dental 
condition (November 2002); a coronary heart condition, as 
secondary to diabetes mellitus (July 2003); and hypertensive 
cardiovascular disease, as secondary to diabetes mellitus 
(March 2004).  Noting that these issues had not been 
adjudicated by the RO, the Board referred them to the RO for 
adjudication.  As these claims do not appear to have been 
adjudicated, they are again referred to the RO, via the AMC, 
for adjudication.

Although the veteran initially requested a Board hearing, he 
and his representative subsequently indicated that he no 
longer desired such a hearing.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.



REMAND

As to the claim for a rating higher than 60 percent for 
impaired sphincter control, the veteran filed a NOD with the 
AMC's April 2008 denial of this claim.  However, the AMC has 
not yet issued a statement of the case (SOC) in response to 
the NOD.  Therefore, this claim must be remanded for the 
issuance of such a SOC.  38 U.S.C.A. § 7105; Manlincon v. 
West, 12 Vet. App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process) see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

The veteran is entitled to SMC if he has a single service-
connected disability rated 100 percent disabling; and 
additional service-connected disabilities independently rated 
at 60 percent or more or is "permanently housebound" by 
reason of service-connected disability.  38 C.F.R. § 
3.350(i)(1),(2). 38 U.S.C.A. § 1114(s) (West 2002) and 38 
C.F.R. § 3.350(i) (2008).  

The veteran is service-connected for the following 
disabilities: impaired sphincter control, rated as 60 percent 
disabling; low back strain with severe limitation of motion 
and degenerative joint disease, rated as 40 percent 
disabling; diabetes mellitus, type II, rated as 20 percent 
disabling; and epididymitis of the right testicle, a mood 
disorder, peripheral neuropathy or the right foot, and 
peripheral neuropathy of the left foot-each rated as 10 
percent disabling.  A noncompensable evaluation (0 percent) 
is in effect for hemorrhoids. The combined disability rating 
is 90 percent.  Individual unemployability has been awarded, 
effective February 11, 1992.

Thus, the veteran does not have a single service-connected 
disability rated 100 percent and is not currently eligible 
for entitlement to SMC by reason of being housebound.  In its 
April 2005 remand, however, the Board noted that the veteran 
had claimed that his service-connected impaired sphincter 
control had recently increased in severity.  The veteran's 
impaired sphincter control is rated pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7332.  Under DC 7332, the next 
highest rating is 100 percent for complete loss of sphincter 
control.  If the veteran's impaired sphincter control were 
rated 100 percent, he would be eligible for SMC by reason of 
being housebound.  Thus, the Board found that the claim for a 
rating higher than 60 percent for impaired sphincter control, 
which had not been adjudicated, was inextricably intertwined 
with the SMC claim.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Consequently, the Board instructed the RO, via the AMC, to 
arrange for the veteran to undergo a VA examination to obtain 
two medical opinions, one as to the severity of the impaired 
sphincter control, and one as to whether the veteran was 
housebound.

However, the report of the May 2005 VA examination conducted 
pursuant to the Board's April 2005 remand contained only one 
medical opinion (as to the veteran's housebound status ) 
which was provided by a nurse practitioner, with no 
indication that any VA physician acknowledged or signed the 
examination report.  In addition, the veteran had taken issue 
with the examination report because he recalled being 
examined by a man who identified himself as a physician, 
while the examination report was signed by a woman who 
identified herself as a nurse practitioner.  Therefore, in 
July 2006 the Board again remanded the claim, indicating that 
a VA physician should conduct the examination and that the 
examiner should render opinions as to the severity of the 
veteran's impaired sphincter control and whether or not he is 
housebound.

A VA examination was conducted in June 2007.  However, the 
examination was conducted by the same nurse practitioner who 
conducted the May 2005 VA examination.  The nurse 
practitioner essentially found that the veteran was not 
housebound, and that he had loss of sphincter control 
resulting in extensive leakage and fairly frequent 
involuntary bowel movements.  She did not specifically 
indicate whether the veteran had complete loss of sphincter 
control.

The veteran and his representative argue that the June 2007 
VA examination did not comply with the Board's July 2006 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (a remand by the Board confers upon the veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  The Board 
agrees.  A nurse practitioner may provide competent medical 
evidence as long as the examination and opinions themselves 
are not incomplete or otherwise insufficient.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568-569 (2007).  Here, however, 
the Board had indicated that the examination should be 
performed by a physician.

Therefore, prior to issuance of the SOC as to the claim for a 
rating in excess of 60 percent for impaired sphincter control 
and readjucation of the claim for SMC based on housebound 
status, a new VA examination is warranted.  That examination 
should be conducted by a physician, and should specifically 
indicate whether there is complete loss of sphincter control.

Accordingly, the claims are REMANDED for the 
following action: 

1.  Schedule the veteran for a VA 
proctology examination to evaluate the 
service- connected impaired sphincter 
control.  The examination should be 
conducted by a physician.  All indicated 
studies should be performed, and clinical 
findings reported in detail. The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination or addendum should note 
review of the claims folder.

The physician should specifically 
indicate whether or not the veteran has 
complete loss of sphincter control.

The physician should also express an 
opinion as to whether the veteran is 
permanently confined to his home or its 
immediate premises as a result of his 
service-connected disabilities.

2. Then, issue a SOC as to the claim for 
entitlement to a rating  higher than 60 
percent for impaired sphincter control.  
This issue should be certified to the 
Board only if the veteran submits a 
timely and sufficient substantive appeal, 
and the veteran and his representative 
should be informed of this fact.

3. After completion of the above 
requested actions, readjudicate the claim 
for entitlement to SMC by reason of being 
housebound.  If the benefits sought are 
not fully granted, furnish a supplemental 
SOC (SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

